Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 5/2/2022 on Mr. Smith.
The application has been amended as follows to incorporate previously allowed subject matter from claim 2: 
In claim 26, line 22, change “vertical beam” to “vertical beams”.
44.   (Currently amended)  A method of mounting at least first and second rows of panels onto an underlying structure to form at least part of a pitched roof or wall and allow the unimpeded flow of liquid, such as rainwater, down across the roof or wall, the underlying structure formed with upper and lower ends and left and right sides, the upper end of the underlying structure being higher than the lower end thereof so that the pitched roof or wall may extend angularly downwardly at least partially between the upper and lower ends of the underlying structure, at least one distinct panel being provided in each row of panels, each panel having top and bottom faces, front and rear edges, left and right side edges, a front face at the front edge thereof and a rear face at the rear edge thereof, wherein the top face of each panel meets the front face thereof at a transition, at least two of the panels being solar panels, the method comprising:
mounting a panel support framework onto the underlying structure, the panel support framework being distinct from the panels and underlying structure; 
securing the first row of panels to the panel support framework closest to the lower end of the underlying structure and extending angularly upwardly therefrom over part of the panel support framework;
securing the second row of panels to the panel support framework between the first row of panels and the upper end of the underlying structure and extending angularly upwardly over part of the panel support framework, wherein the panels are secured to the panel support framework without covering more than approximately 5% of the  top face and transition of each panel;
arranging the panels so that each panel on the second row is offset upwardly relative to each panel on the first row in a stepped fashion; and
allowing liquid to flow unimpeded from the top face of at least one of the panels of the second row of panels, down onto the top face of at least one of the panels of the first row of panels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/